Citation Nr: 1455965	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  13-06 450A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of compensation benefits in the amount of $10,292.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1968 to April 1970.

This matter comes before the Board on appeal from an August 2012 decision in which the RO's Committee on Waivers and Compromises (Committee) denied the Veteran's claim for waiver of recovery of an overpayment of compensation benefits in the amount of $10,292.00. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his substantive appeal, received in March 2013, the Veteran requested that he be scheduled for a Travel Board hearing before a member of the Board.  In September 2014, the AOJ scheduled the Veteran for a December 2014 videoconference hearing, but noted that he was not required to accept such hearing in lieu of a Travel Board hearing.  A response form was provided for the Veteran to indicate whether a videoconference hearing was acceptable.  Within the permitted timeframe for response, the Veteran returned the response form, declining the videoconference hearing and electing to wait for a Travel Board hearing date.  As such, a Board hearing request remains outstanding, and a Travel Board hearing should be scheduled.

Because Board hearings are scheduled by the RO, a remand is required.  See 38 U.S.C.A. § 7107; 38 C.F.R. §§ 20.700(a), 20.703, 20.704.

Accordingly, the case is REMANDED for the following action:

The AOJ should reschedule the Veteran for a Travel Board hearing before a Veterans Law Judge (VLJ) and notify the Veteran of the date and time of his hearing, in accordance with 38 C.F.R. § 20.704(b).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




